Citation Nr: 0730462	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-32 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a total rating for compensation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to February 
1953.  The veteran was awarded the Combat Infantryman Badge 
and Silver Star.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied 
entitlement to individual unemployability.  The Board notes 
that during the course of the appeal, the veteran's claims 
file was temporarily brokered to the San Diego, California, 
VA Regional Office.  

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in September 2005, 
the veteran indicated that he did not want a Board hearing.  
In September 2005, the veteran requested a hearing before a 
Decision Review Officer (DRO); however, in a February 2006 
letter, the veteran's representative indicated that the 
veteran wished to cancel his hearing because he never 
requested a hearing.  Given the foregoing, the Board finds 
that there is no hearing request pending at this time.   

A motion to advance this case on the Board's docket was 
received and granted by the Board in September 2007, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected disabilities have not 
been shown to be of such severity as to preclude 
substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 
3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations   

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability because 
he cannot work as a result of his service-connected 
disabilities.  

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).

The United States Court of Appeals for Veterans Claims 
(Court) has stated:  

In determining whether appellant is entitled to a 
total disability rating based upon individual 
unemployability, neither appellant's non-service-
connected disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) (1992); 
Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  
The Board's task was to determine whether there are 
circumstances in this case apart from the non-
service-connected conditions and advancing age 
which would justify a total disability rating based 
on unemployability.  In other words, the B[oard] 
must determine if there are circumstances, apart 
from non-service-connected disabilities, that place 
this veteran in a different position than other 
veterans . . . .  See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).  The central 
inquiry is, "[W]hether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

For purposes of the analysis below, the Board notes that the 
veteran's anxiety/major depressive disorder is currently 
rated as 30 percent disabling under Diagnostic Codes (DCs) 
9413-9434 which in turn refers to the general schedule for 
psychiatric disability.  Under this schedule, a 30 percent 
rating is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DCs 9413-9434 (2007).  

Additionally, the Global Assessment of Functioning (GAF) is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  GAF scores ranging from 71 to 80 
reflect that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument) and result in 
no more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  GAF scores from 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well.  GAF scores between 51 
and 60 are reflective of moderate symptoms (e.g., flat effect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupation, or school 
functioning, e.g., few friends, conflicts with peers or co-
workers).  

For the evaluation of hearing loss, VA rating criteria 
provide ratings from zero (noncompensable) to 100 percent, 
based on the results of controlled speech discrimination 
tests together with the results of pure tone audiometry tests 
which average pure tone thresholds at 1000, 2000, 3000, and 
4000 Hertz.  38 C.F.R. §§ 4.85-4.87; Diagnostic Codes 6100 to 
6110 (2007).  The evaluation of hearing impairment applies a 
rather structured formula which is essentially a mechanical 
application of the rating schedule to numeric designations 
after audiology evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Tinnitus is evaluated under DC 6260, which was revised 
effective June 23, 2003, to clarify existing VA practice that 
only a single 10 percent evaluation is assigned for tinnitus, 
whether the sound is perceived as being in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, DC 6260, note 2 
(2007).

With regard to the residuals to the left thigh of Muscle 
Group XIV, the veteran also currently has a 10 percent rating 
for this disability under DC 5314, which pertains to 
impairment of Muscle Group XIV.  MG XIV is the anterior thigh 
muscle group.  The functions of this muscle group are 
extension of the knee, simultaneous flexion of the hip and 
flexion of the knee, tension of the fascia lata and 
iliotibial (Maissat's) band, acting with MG XVII in postural 
support of the body, and acting with the hamstring muscles in 
synchronization of the hip and the knee.  The involved 
muscles include the sartorius, the rectus femoris, the vastus 
externus, the vastus intermedius, the vastus internus, and 
the tensor vaginae femoris.  Under DC 5314, a moderate injury 
warrants a 10 percent rating.  See also, 38 C.F.R. §§ 4.56, 
4.73, DC 5314.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49. 


Analysis

As previously indicated, the veteran's service-connected 
disabilities are the following:  bilateral hearing loss, 
rated as 50 percent disabling; anxiety disorder/major 
depressive disorder, rated as 30 percent disabling; injury to 
the left thigh of muscle group XIV, rated as 10 percent 
disabling; and tinnitus, rated as 10 percent disabling.  

The veteran has a combined evaluation of 70 percent; 
therefore, the veteran does meet the percentage prerequisites 
for entitlement to TDIU under 38 C.F.R. § 4.16(a) (one 
disability rated at least 60 percent, or a combined rating of 
70 percent or more, with one service- connected disability 
rated at 40 percent or more).  The Board must now consider 
whether his service-connected disabilities render him unable 
to obtain and retain substantial gainful employment.  See 38 
C.F.R. §§ 3.321, 4.16(b).  

In a July 2004 personal statement, the veteran indicated that 
he has been retired for approximately thirteen years and has 
not been employed since that time.  He explained that he 
retired as the chief electrical inspector for his city and 
asserts that his service-connected disabilities prevent him 
from obtaining subsequent employment.  According to the 
veteran's VA Form 21-8940, Veterans Application for Increased 
Compensation Based on Unemployability, the veteran previously 
worked full-time from 1970 to November 1990 and from July 
1993 to December 1993 as an electrical inspector.  He 
indicated that he completed high school, but did not attend 
college or have any other education or training.  

In August 2005, the veteran was afforded VA examinations to 
determine what extent his service-connected disabilities 
limited his employment.  During the examination specifically 
focusing on "increase in loss and determin[ing] disabilities 
and employability," the examiner indicated that the 
veteran's past medical history included hypertension, chronic 
obstructive pulmonary disease (COPD), hypercholesterolemia, 
hearing loss, tinnitus, anxiety disorder, muscle injury to 
the left thigh, and left inguinal hernia.  The examiner 
acknowledged the veteran's service-connected disabilities, 
and specifically noted that the gunshot wound to the left leg 
resulted in a scar on the lateral anterior aspect and the 
lateral posterior aspect of the left thigh with depression.  
She noted that both scars were shiny and hyperpigmented with 
both scars approximately four centimeters vertically in 
length.  Atrophy of the muscle was present and gait was 
normal without the use of any assistive devices.  The 
examiner assessed the scars as gunshot wound to the left 
thigh, through and through with two well-healed scars, 
diminished sensation over the scars, depression, 
hyperpigmentation, and atrophy of the left thigh muscle.  The 
examiner concluded that given the fact the veteran is 76 
years old and has numerous chronic medical conditions which 
require medications and monitoring, "it is impossible for 
this gentleman to obt[]ain and retain employment."  

During the VA examination for mental disorders in August 
2005, the veteran indicated that he currently receives 
treatment for his mental disorder, but complains daily of 
insomnia, depressed mood, and low energy.  Upon examination 
of the veteran, the examiner noted that the veteran exhibited 
a clean appearance with unremarkable psychomotor activity and 
speech.  His affect was constricted, mood dysphoric, and he 
was oriented to person, time, and place.  The veteran's 
thought process was logical and goal directed, and he was 
noted as having no delusions, hallucinations, obsessive or 
ritualistic behavior.  The veteran's impulse control was 
noted as being good with no episodes of violence or the 
presence of suicidal or homicidal thoughts.  He was noted as 
being capable of managing his own financial affairs.  The VA 
examiner diagnosed the veteran with anxiety disorder and 
depression, and assigned a GAF score of 63.  The examiner 
explained that while the veteran complains of low energy 
level due to his insomnia, he is retired, and this does not 
affect employment or school functioning.  The examiner 
further added that the veteran exhibits decreased efficiency; 
decreased productivity; the inability to perform work tasks; 
and impairment in work, family, and other relationships, but 
only mildly or transiently in severity.

Finally, audiological examination results revealed moderate 
to mild to severe sensorineural hearing loss in the right ear 
and moderate-severe to severe to profound sensorineural 
hearing loss in the left ear.  The examiner stated that the 
veteran has hearing loss that is worse in the high 
frequencies, which results in the veteran's difficulty in 
understanding conversations in noisy environments.  The VA 
examiner opined that "[n]o amount of hearing loss and/or 
tinnitus can prevent a person from being unemployable . . . . 
[e]ven completely deaf individuals can seek and maintain 
employment, although retraining may be necessary."  

VA outpatient treatment records reflect continuing treatment 
and complaints for his service-connected disabilities and 
non-service connected disabilities; however, the treatment 
records do not comment on whether his service-connected 
disabilities render him unemployable.  

The objective evidence of record shows that the veteran's 
service-connected disabilities have resulted in various 
significant symptoms; however, the service-connected 
disabilities alone are not of such nature and severity as to 
prevent him from securing or following all types of 
substantially gainful employment.  It appears that the 
veteran has multiple other non-service-connected disabilities 
that impact his employability, including hypertension, COPD, 
hypercholesterolemia, and left inguinal hernia repair, as 
stated in the August 2005 VA examination report.  The Board 
notes that the August 2005 VA examiner opined that due to the 
veteran's age and numerous chronic medical conditions, 
including both service-connected and nonservice-connected 
disabilities, the veteran was unable to obtain and retain 
employment.  The Board notes that in determining whether a 
veteran is entitled to individual unemployability, neither 
his nonservice-connected disabilities nor his advancing age 
may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  Thus, the Board may not favorably consider the 
effects of neither the veteran's nonservice-connected 
disabilities nor his age with respect to their degree of 
interference with the veteran's employability.  

Additionally, the Board finds that the veteran's reported GAF 
score of 63 during the August 2005 VA examination indicates 
some mild symptoms or some difficulty in social, 
occupational, or school functioning, but it is not indicative 
of his psychiatric disability precluding him from obtaining 
employment.  As stated by the VA examiner, the veteran's 
psychiatric disability has only a mild impact on his work and 
the ability to perform work related tasks.  Similarly, while 
the veteran's service-connected hearing loss is rated as 50 
percent disabling, the VA examiner opined that no amount of 
hearing loss or tinnitus can prevent a person from being 
unemployable.  Thus, there is no persuasive evidence of 
record demonstrating that the veteran's service-connected 
disabilities alone render him unemployable.  

Furthermore, there is no indication that the veteran 
retired as an electrical inspector due to his service-
connected disabilities.  In this case, the preponderance 
of the evidence is against a finding that the veteran's 
service-connected disabilities alone render him 
unemployable.  The veteran's service-connected 
disabilities are appropriately rated and adequately 
compensate him for any occupational impairment.  The 
medical evidence does not show that his service-
connected conditions are of such severity as to preclude 
gainful employment.  

The evidence does not show unusual or exceptional 
circumstances to warrant referral for extra-schedular 
consideration of a total disability rating based on the 
veteran's service-connected disabilities.  It is noted that 
based upon the evidence of record, the veteran has not been 
hospitalized in recent years for his service-connected 
disabilities, nor does it show marked interference with 
employment.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disabilities or 
that he is incapable of performing the mental and physical 
acts required by employment due solely to his service-
connected disabilities.  The Board concludes, therefore, that 
a total disability rating for compensation purposes based on 
individual unemployability is not warranted.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the veteran's claim, that doctrine is not 
applicable.  See Gilbert, 1 Vet. App. at 55.

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the April 2004 and April 2006 letters sent to 
the veteran.  The Board notes that the April 2006 letter 
informed the veteran of the evidence necessary to 
substantiate the claim for entitlement to a total rating for 
compensation based on individual unemployability by informing 
him of the specific criteria needed for that benefit.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Both letters stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
September 2004 rating decision, the veteran has not been 
prejudiced, as the claim of entitlement to a TDIU is denied.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records and VA outpatient treatment records from December 
2001 to May 2006.  The veteran was also provided an 
examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


